UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34094 Vantage Drilling Company (Exact name of registrant as specified in its charter) Cayman Islands (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 777 Post Oak Boulevard, Suite 610, Houston, Texas 77056 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (281) 404-4700 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Units, par value NYSE Alternext Ordinary Shares, par value, $.001 per share NYSE Alternext Warrants NYSE Alternext Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes£NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes£NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerx Non-accelerated filero Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes£NoT Aggregate market value of the voting stock held by nonaffiliates as of June 30, 2008, based on the closing price of $8.64 per share on the NYSEAlternext on such date, was approximately $298,080,000. The number of the registrant’s ordinary shares outstanding as of March 1, 2009 is 81,225,572 shares. Documents incorporated by reference Portions of the registrant’s proxy statement for its 2009 annual meeting of shareholders are incorporated by reference into Part III. 2 TABLE OF CONTENTS SAFE HARBOR STATEMENT 4 PART I Item 1. Business 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Submission of Matters to a Vote of Security Holders 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data. 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 49 Item 9A. Controls and Procedures 49 Item 9B. Other Information 50 PART III Item 10. Directors and Executive Officers of the Registrant 50 Item 11. Executive Compensation 50 Item 12. Security Ownership and Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships, Related Transactions and Director Independence 51 Item 14. Principal Accountant Fees and Services 51 PART IV Item 15. Exhibits and Financial Statement Schedules 51 SIGNATURES 54 Certification of CEO Pursuant to Section 302 Certification of Principal Financial and Accounting Officer Pursuant to Section 302 Certification of CEO Pursuant to Section 906 Certification of Principal Financial and Accounting Officer Pursuant to Section 906 3 Table of Contents SAFE HARBOR STATEMENT This Annual Report on Form 10-K contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. This Annual Report includes forward-lookingstatements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Items contemplating or making assumptions about actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward looking statements. You should not place undue reliance on these forward-looking statements. These forward-looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Our actual results could differ materially from those anticipated in these forward-looking statements.
